Citation Nr: 0116235	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for hemorrhoids.  

2.  Entitlement to an increased rating for a skin condition 
characterized by acne and recurrent growths, currently rated 
as 10 percent disabling.  

3.  Entitlement to an increased rating for the residuals of a 
fracture of the left carpal navicular bone, status post 
triscaphe arthrodesis, currently rated as 20 percent 
disabling.  

4.  Entitlement to a temporary total rating based on 
convalescence from surgery performed on October 19, 1998.  

5.  Entitlement to a temporary total rating based on 
convalescence from surgery performed on December 22, 1998.  

6.  Entitlement to a temporary total evaluation for treatment 
of a service-connected disability pursuant to 38 C.F.R. § 
4.30(a)(3), from February 10, 2000 to March 10, 2000. 

7.  Entitlement to an extension beyond May 1, 1999, of a 
temporary total disability rating based on convalescence from 
surgery performed on February 9, 1999.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
June 1974, as well as an unverified period of service with 
the Michigan Air National Guard from approximately 1988 to 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 1999, January 2000, and April 
2000 rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Detroit, Michigan.    

The issues of entitlement to an evaluation in excess of zero 
percent for hemorrhoids, entitlement to an increased rating 
for a skin condition characterized by acne and recurrent 
growths, currently rated as 10 percent disabling, and 
entitlement to service connection for a cervical spine 
disability, will be discussed in the REMAND portion of this 
decision.

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant raised 
the following issues: (1) entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left wrist injury 
due to treatment received at VA Medical Center on February 7, 
2000, and (2) entitlement to service connection for carpal 
tunnel syndrome of the left wrist, as secondary to the 
service-connected left wrist disability.  These issues have 
not been developed for appellate consideration and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's left wrist disability, minor extremity, 
is currently manifested by symptomatology that includes 
subjective complaints of pain and limited function, as well 
as objective findings of triscaphe arthritis, tenderness, and 
extreme limited range of motion.  

2.  The appellant underwent surgery for his service-connected 
skin condition on October 19, 1998, and convalescence is 
reasonably shown to have been necessitated through November 
19, 1998.   

3.  The appellant underwent surgery for his service-connected 
hemorrhoids on December 22, 1998, and convalescence is 
reasonably shown to have been necessitated through February 
14, 1999.   

4.  The appellant's left wrist was not immobilized by cast 
from February 10, 2000 to March 10, 2000.  

5.  For the purposes of a temporary total evaluation, the 
appellant's convalescence from a February 1999 left wrist 
surgery terminated no later than July 31, 1999.  

6.  In a November 1998 decision, the Board denied the 
appellant's claim for service connection for chronic cervical 
sprain.  At that time, the Board concluded that there was no 
competent medical evidence of a cervical spine disorder that 
was related to an incident of the appellant's active military 
service, including his service in the Michigan Air National 
Guard.  

7.  Evidence added to the record since the Board's November 
1998 decision includes private medical records from J.N. 
Flood, D.O., from July to December 1998, a private medical 
statement from Dr. Flood, dated in December 1998, private 
medical records from D.J. Fett, D.O., from April to October 
1999, private medical records from D.A. Herz, M.D., from 
October to November 1999, a private medical statement from 
Dr. Herz, dated in January 2000, a private medical record 
from St. Francis Hospital, dated in December 1980, an August 
2000 decision from the Social Security Administration (SSA), 
numerous articles regarding spinal injuries after ejection, a 
private medical statement from Dr. M. Meinhardt, dated in 
April 2000, and a private medical statement from R.D. Kinzey, 
D.O., dated in February 2001.    

8.  This evidence, specifically the December 1998 statement 
from Dr. Flood and the January 2000 statement from Dr. Herz, 
when viewed in conjunction with the evidence previously of 
record, is not cumulative and bears directly and 
substantially upon the specific matter under consideration, 
which is whether the appellant's current cervical spine 
disability is related to service, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.    







CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for the residuals of a fracture of the left carpal 
navicular bone, status post triscaphe arthrodesis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5214 (2000).  

2.  A temporary total disability evaluation based on 
convalescence following surgery performed on October 19, 
1998, through November 19, 1998, is warranted. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. § 4.30 (2000).

3.  A temporary total disability evaluation based on 
convalescence following surgery performed on December 22, 
1998, through February 14, 1999, is warranted. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. § 4.30 (2000).  

4.  The criteria for a temporary total evaluation from 
February 10, 2000 to March 10, 2000, pursuant to the 
provisions of 38 C.F.R. § 4.30(a)(3), are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. § 4.30 (a)(3) (2000).

5.  Resolving doubt in the appellant's favor, the criteria 
for extension through July 31, 1999, of a temporary total 
evaluation granted for convalescence following outpatient 
surgical treatment in February 1999 for service-connected 
left wrist disability have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 
2097-98 (2000) [to be codified at 38 U.S.C.A. § 5103A]; 38 
C.F.R. § 4.30 (2000).

6.  Evidence received since the Board's November 1998 
decision denying the appellant's claim for service connection 
for chronic cervical sprain, which is final, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The evidence of record 
shows that the appellant underwent a VA examination for his 
left wrist in February 2000.  In addition, the RO has 
received numerous private medical records, including 
operation reports, and private medical statements all 
relevant to his claims.  The Board recognizes that in the 
March 2001 Travel Board hearing, the appellant's 
representative stated that in regards to the claim for an 
increased rating for the appellant's service-connected left 
wrist disability, it was his contention that a new 
examination was warranted because there was conflicting 
medical evidence of record.  The appellant's representative 
maintained that although the evidence of record showed that 
the appellant's left wrist was not ankylosed, he had 
nevertheless been assigned a 20 percent disabling rating 
under Diagnostic Code 5214, for wrist ankylosis.  However, 
the Board notes that the appellant has been assigned a 20 
percent rating for a left wrist disability, minor extremity, 
by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5214, for 
wrist ankylosis.  Moreover, in the appellant's most recent VA 
examination, which was conducted in February 2000, the 
examining physician performed an examination of the 
appellant's left wrist, setting out negative and positive 
findings pertinent to the left wrist, motion limitation, 
functional impairment, and symptomatology.  Thus, the Board 
finds unpersuasive any argument that a new examination is 
required to evaluate the appellant's left wrist disability 
under the schedular criteria in the face of adequate 
examination findings in the current record.     

In light of the above, the Board concludes that the appellant 
has had a VA examination pertinent to his service-connected 
left wrist disability, and there is no indication that there 
are additional documents that have not been obtained and 
would be pertinent to the present claims.  The appellant and 
his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claims, including at a Travel Board hearing. 

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


B.  Entitlement to an increased rating 
for the residuals of a fracture of the 
left carpal navicular bone, status post 
triscaphe arthrodesis, currently rated as 
20 percent disabling.   

I.  Factual Background

The appellant's service medical records show that in August 
1966, he injured his left wrist.  According to the records, 
he was subsequently treated with a cast.  

In October 1995, the appellant underwent a VA examination.  
At that time, he gave a history of his in-service left wrist 
injury.  The appellant indicated that "over the years," he 
had had some pain in his wrist, but that in last six to eight 
months, the pain had increased.  The physical examination of 
the left wrist revealed some tenderness in the snuffbox.  
There was a full range of motion of the wrist, but on certain 
motions, there was a sensation of crepitus at grating.  There 
was no weakness of grasp in his left hand.  The diagnosis was 
of an old fracture of the carpal navicula of the left wrist, 
with uncertainty as to the status of the healing process.  An 
x-ray of the appellant's left wrist was interpreted as 
showing slight deformity of the carpal navicula with cystic 
changes near the naviculo-multangular joint.  The naviculo-
multangular joint was also narrowed and showed hypertrophic 
changes suggestive of degenerative joint disease.  The 
examiner noted that the above appearances were compatible 
with the given history of remote navicular fracture.  

In a January 1996 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of a fracture of the carpal navicula of the 
left wrist and assigned a zero percent disabling rating under 
Diagnostic Code 5215, effective from July 19, 1995.  

A January 1997 hearing officer decision shows that at that 
time, the appellant's rating for his service-connected left 
wrist disability was increased from zero percent to 20 
percent disabling under Diagnostic Code 5214, effective from 
July 19, 1995.  The hearing officer noted that according to a 
September 1996 VA medical statement, the appellant had 
radiographic evidence of scaphotrapezial arthritis, and 
clinically, he had De Quervein's tenosynovitis.  In addition, 
in an October 1996 VA medical statement, it was indicated 
that the appellant had left wrist degenerative disease, which 
would not improve with time.  Moreover, a private medical 
statement from R.M. Balse, M.D., dated in November 1996, 
showed that at that time, Dr. Balse reported that a recent 
examination of the appellant's left wrist revealed decreased 
range of motion with local tenderness.  According to Dr. 
Balse, the appellant's left hand grip was much weaker 
compared to the right.  

In a November 1998 decision, the Board denied the appellant's 
claim of entitlement to an increased evaluation for residuals 
of a fracture of the carpal navicular bone, left wrist, with 
degenerative joint disease.  At that time, the Board stated 
that the appellant's left wrist disability, minor extremity, 
was currently manifested by symptomatology that included 
subjective complaints of pain and limited function, as well 
as objective findings of arthritis, some limited motion, some 
crepitus, and some weakened grasp in the left hand.  Thus, 
the Board concluded that the schedular criteria for an 
evaluation in excess of 20 percent for residuals of a 
fracture of the carpal navicular bone, left wrist, with 
degenerative joint disease, had not been met.  

In December 1998, the appellant requested that his service- 
connected left wrist disability be reevaluated for a higher 
rating.  At that time, he submitted private medical records 
from K. Waterbrook, D.O., dated in July and November 1998.  
The records reflect that in July 1998, the appellant was 
treated after complaining of left wrist pain.  At that time, 
he stated that he had trouble holding a coffee cup because of 
his left wrist pain, and that he had pain with gripping, 
bending, and twisting.  He indicated that he had been treated 
with nonsteroidal anti-inflammatory medications and splints 
without any significant improvement of his symptoms.  
According to the appellant, he was right hand dominant.  The 
appellant reported that he had worked as a police officer, 
but that he had to retire because of his inability to pass 
the physical examination due to his left wrist disability.  
The physical examination of the left wrist showed swelling of 
the carpus, especially on the radial side, and pain to 
palpation over the triscaphe joint.  The distal radius was 
not tender and the myoneurovascular status was intact.  The 
appellant had very near normal range of motion, but he had to 
do it very slowly because of tenderness at the last 20 
degrees of motion, both in dorsiflexion and palmar flexion.  
Dr. Waterbrook noted that he had reviewed x-rays of the 
appellant's left wrist, dated in January 1998, and 
interpreted those films as showing advanced triscaphe 
arthritis.  

In December 1998, the RO received a private medical statement 
from H. Ottens, M.D., dated in March 1997.  The statement 
shows that at that time, Dr. Ottens indicated that he had 
recently examined the appellant's left wrist.  Dr. Ottens 
stated that according to the appellant, he had a history of a 
left wrist fracture with subsequent pain.  The appellant 
reported that over the past two years, his left wrist pain 
had become particularly severe and that recently, he had 
received physical therapy consisting of ultrasound and ice 
massage.  He revealed that he had also received cortisone 
shots on at least two occasions which did not help relieve 
the pain.  According to the appellant, at present, he had 
pain over the radial aspect of his wrist.  The appellant 
stated that he wore a wrist brace with a firm stay most of 
the time.  The physical examination showed that the left 
wrist and hand did not appear swollen or deformed.  Wrist 
range of motion was limited as follows: dorsiflexion was to 
50 degrees, volar flexion was to 20 degrees, ulnar deviation 
was to 22 degrees, and radial deviation was to 20 degrees.  
He had pain with supination or pronation beyond 75 degrees.  
The appellant had fairly diffuse tenderness over the radial 
aspect of the carpus which was not confined and not 
particularly severe in the "anatomic snuffbox."  There was 
no crepitation.  Grip strength was markedly diminished.  X-
rays showed degenerative changes between the distal surface 
of the navicular and the trapezium and trapezoid.  The 
diagnosis was of osteoarthrosis involving articulations of 
the distal navicular, trapezium, and trapezoid left carpus.   

An Operative Report from the Lansing Surgery Center shows 
that in February 1999, the appellant underwent the following 
procedures: (1) triscaphe arthrodesis of the left wrist, (2) 
autogenous bone graft of the left wrist from the left distal 
radius, and (3) fluoroscopy of the left wrist.  The 
postoperative diagnosis was of triscaphe arthritis of the 
left wrist.  

Private medical records from D.J. Fett, D.O., from April to 
June 1999, show that in April 1999, Dr. Fett stated that the 
appellant had recently undergone a triscaphe arthrodesis and 
had done well and was immobilized in a cast.  Dr. Fett noted 
that after surgery, the appellant moved.  According to Dr. 
Fett, Dr. Waterbrook had asked him to assume post-operative 
care of the appellant.  Dr. Fett reported that current x-rays 
of the appellant's left wrist showed satisfactory healing of 
the triscaphe arthrodesis.  According to Dr. Fett, there were 
three pins fixing the fusion that needed to be removed.  The 
records include an Operative Report from Mercy General Health 
Partners which reflects that in April 1999, the appellant 
underwent the following procedures: (1) removal of pins and 
deep internal fixation of the left hand, and (2) 
interoperative fluoroscopy of the left hand.  The 
postoperative diagnosis was of effusion of the left wrist 
with retained internal fixation.  

The private medical records from Dr. Fett show that in June 
1999, the appellant had a computerized tomogram (CT) taken of 
his left wrist.  The CT was interpreted as showing no 
evidence of persistent fracture line of the navicular bone.  
There was narrowing of the joint space between the navicular 
and the greater and lesser multangular bones, but no bone 
fusion was evident.  The records also reflect that in July 
1999, the appellant had a "follow up" examination.  At that 
time, he noted that he was unable to wear the thumb/wrist 
splint due to persistent discomfort.  The appellant noted 
that his wrist was feeling somewhat better.  The physical 
examination showed that there continued to be moderate 
tenderness with palpation over the dorsum of the left wrist, 
and he had pain with motion.  The assessment was of triscaphe 
fusion of the left wrist with possible nonunion versus early 
union, and with postoperative pain secondary to 
immobilization.   

In February 2000, the appellant underwent a VA examination.  
At that time, he gave a history of his left wrist disability.  
He stated that in February 1999, he underwent a triscaphe 
arthrodesis and subsequently had a long rehabilitation period 
which lasted until September 1999.  The appellant reported 
that he also had another unrelated procedure, and that 
because of the combination of his two procedures, he was 
terminated by his employer.  He revealed that he had not 
worked since that time.  According to the appellant, at 
present, he had pain and weakness in his left wrist and could 
not open a door with his left hand.  The appellant stated 
that he took one Vicodin three times a day.  The physical 
examination showed that there was essentially no range of 
motion.  The examining physician stated that dorsiflexion was 
to 10 degrees, but beyond that, the appellant had no motion.  
Plantar flexion was very painful.  There was no effusion, 
edema, or instability, but there was tenderness.  An x-ray of 
the appellant's left wrist was interpreted as showing fusion 
of the intercarpal articulations.  Following the physical 
examination and a review of the appellant's x-ray, the 
diagnosis was of a navicular fracture, non-healing, and with 
subsequent arthrodesis of the left wrist, with extreme 
limited range of motion.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he could not bend his left wrist.  (T.12).  
The appellant stated that due to his left wrist disability, 
he was unable to grasp anything with his left hand.  (Id.).  
He noted that he also had chronic left wrist pain.  (T.17).  

In the appellant's March 2001 Travel Board hearing, the 
appellant submitted additional evidence.  He also filed VA 
Form 21-4138, Statement in Support of Claim, and waived 
initial review of such evidence by the RO.  The evidence 
includes an August 2000 decision from the Social Security 
Administration which shows that at that time, the SSA 
determined that the appellant was disabled under the Social 
Security Act and was thereby entitled to Social Security 
disability benefits.  The additional evidence also includes a 
private medical statement from Dr. M. Meinhardt, dated in 
April 2000, which shows that at that time, Dr. Meinhardt 
indicated that he had recently examined the appellant in 
conjunction with his claim for SSA benefits.  The appellant 
gave a history of his left wrist disability, including his 
February 1999 left wrist surgery.  The physical examination 
of his left wrist and hand revealed marked difficulty with 
any wrist motion.  According to Dr. Meinhardt, the appellant 
essentially had no range of motion with regard to extension 
or flexion of the left wrist.  The appellant had difficulty 
with hand movements in the left hand.  He had a pincher type 
movement, but he was markedly impaired in terms of hand 
function on the left.  The diagnosis was of history of left 
wrist fracture with subsequent reoperation and surgery with 
residual difficulties with motion of the left forearm.  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).   

When evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).    

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2000).

The appellant has been assigned a 20 percent rating for a 
left wrist disability, minor extremity, by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5214, for wrist ankylosis.  
See 38 C.F.R. § 4.20.  According to those criteria, a 20 
percent evaluation is assigned for the minor wrist if there 
is evidence of favorable ankylosis in 20 degrees to 30 
degrees dorsiflexion; a 30 percent evaluation for the minor 
wrist requires evidence of ankylosis in any other position; 
and a 50 percent evaluation requires unfavorable ankylosis, 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2000).   

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that he 
experiences because of his service-connected left wrist 
disability.  According to the appellant, he has chronic pain 
and weakness in his left wrist and no range of motion.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After assessing the foregoing clinical evidence in light of 
the applicable criteria, the Board is of the opinion that an 
increased rating for the appellant's service-connected 
residuals of a fracture of the left carpal navicular bone, 
status post triscaphe arthrodesis, is not warranted.  The 
Board notes that in the appellant's February 2000 VA 
examination, the examining physician stated that dorsiflexion 
was to 10 degrees, but beyond that, the appellant had no 
motion.  The diagnosis was of a navicular fracture, non-
healing, and with subsequent arthrodesis of the left wrist, 
with extreme limited range of motion.  In addition, the 
private medical statement from Dr. Meinhardt, dated in April 
2000, shows that at that time, the physical examination of 
the appellant's left wrist and hand revealed marked 
difficulty with any wrist motion.  According to Dr. 
Meinhardt, the appellant essentially had no range of motion 
with regard to extension or flexion of the left wrist.  Dr. 
Meinhardt further noted that he had a pincher type movement, 
but he was markedly impaired in terms of hand function on the 
left.  

In light of the above, the Board recognizes that the 
appellant has extreme limited range of motion of his left 
wrist.  However, it is the Board's determination that the 
evidence of record is indicative of no more than the 
currently assigned 20 percent evaluation.  The Board notes 
the highest rating under the VA Schedule for Rating 
Disabilities for limitation of motion of the wrist, both 
minor and major extremities, is 10 percent.  See 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5215.  The appellant is 
currently assigned a 20 percent evaluation by analogy to the 
schedular criteria for ankylosis of the wrist, minor 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Ankylosis is defined as stiffening or fixation of a joint as 
the result of a disease process.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th Ed.)).  In this case, the evidence of record shows that 
the appellant has extreme limitation of motion of his left 
wrist.  However, there is no evidence of record showing a 
diagnosis of ankylosis of the left wrist.  The Board notes 
that in the appellant's February 2000 VA examination, 
dorsiflexion was to 10 degrees.  The Board acknowledges the 
appellant's complaints, as presented in his hearing 
testimony, of chronic pain and weakness in his left wrist, 
such that he considered it non-functional.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 206.  
However, the Board finds that such complaints are already 
contemplated in the currently assigned 20 percent evaluation, 
and there is no current evidentiary basis for assignment of a 
higher evaluation.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Codes 5214, 5215; see also 38 C.F.R. § 4.71a, Diagnostic Code 
5001.  

The Board is satisfied that the report of the current VA 
examination adequately portrays the absence of any functional 
loss due to pain, as well as, the degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination, as required by 38 C.F.R. §§ 4.40, 4.45.  See 
DeLuca, 8 Vet. App. at 206 (The Board is to consider the 
impact of pain in its evaluation of the veteran's 
disability).  More-over, in rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the United States Court of Appeals for 
Veterans Claims (Court) in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds that the preponderance of 
the evidence is against the appellant's claim for an 
increased rating for the residuals of a fracture of the left 
carpal navicular bone, status post triscaphe arthrodesis.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected left wrist disability, some interference 
with employment is foreseeable.  In this regard, the Board 
recognizes that in July 1998, the appellant reported that he 
had worked as a police officer, but that he had to retire 
because of his inability to pass the physical examination due 
to his left wrist disability.  However, the record does not 
reflect frequent periods of hospitalization because of the 
service- connected disability in question or interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  Thus, the evidence of 
record does not reflect any factor which takes the appellant 
outside of the norm, or which presents an exceptional case 
where his currently assigned 20 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


C.  Entitlement to (1) a temporary total 
rating based on convalescence from 
surgery performed on October 19, 1998, 
(2) a temporary total rating based on 
convalescence from surgery performed on 
December 22, 1998, (3) a temporary total 
evaluation for treatment of a service-
connected condition pursuant to 38 C.F.R. 
§ 4.30(a)(3) from February 10, 2000 to 
March 10, 2000, and (4) an extension 
beyond May 1, 1999, of a temporary total 
disability rating based on convalescence 
from surgery performed on February 9, 
1999.   

I.  Legal Criteria

A temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30 (2000).

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post- 
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).  


II.  Entitlement to a temporary total rating based on 
convalescence from surgery performed on October 19, 1998

In a January 1997 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
skin condition and assigned a 10 percent disabling rating 
under Diagnostic Code 7806, effective from October 21, 1994.  

An Operation Report from the Ingham Regional Medical Center 
shows that on October 19, 1998, the appellant was diagnosed 
with a lower neck, upper thorax posterior mass.  The Report 
reflects that he underwent an excision of subfascial, upper 
thorax, lower neck mass.  The post-operative diagnosis was of 
lower neck, upper thorax posterior mass, subfascial.  
According to the Report, the appellant was given post-
operative instructions and told to avoid heavy exertional 
activity, sports, and lifting.   

A private medical treatment record from D. Hintzman, D.O., 
shows that on October 27, 1998, the appellant had his sutures 
removed.  At that time, Dr. Hintzman noted that his wound was 
uncomplicated.  

An Excuse/Release Form from Dr. Hintzman, dated in December 
1998, shows that at that time, Dr. Hintzman stated that in 
October 1998, the appellant had surgery and subsequently had 
to miss classes due to the pain medications he took and the 
post-operative pain he experienced.  Thus, Dr. Hintzman 
indicated that the appellant should be excused from missed 
classes from October 19, 1998 to November 19, 1998.

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
contended that he was entitled to a temporary total 
disability rating based on convalescence from his October 
1998 surgery because following his surgery, he suffered from 
post-operative pain and could not attend any classes for one 
month.  (T.25,26).  

In the instant case, the Board recognizes that the appellant 
had his sutures removed eight days after his October 19, 1998 
surgery, and at that time, Dr. Hintzman noted that his wound 
was uncomplicated.  However, it is the Board's determination 
that based upon the Excuse/Release Form from Dr. Hintzman, 
dated in December 1998, it took from October 19, 1998 to 
November 19, 1998, for the appellant to convalesce to the 
point where he could resume classes.  According to the 
December 1998 Form, the appellant could not attend classes 
for the above one month period due to post-operative pain.  
Therefore, a temporary total disability evaluation based on 
convalescence following surgery performed on October 19, 
1998, up to November 19, 1998, is warranted.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 4.30 (2000).


III.  Entitlement to a temporary total rating based on 
convalescence from surgery performed on December 22, 1998

An Operative Report from the Ingham Regional Medical Center 
shows that on December 17, 1998, the appellant underwent a 
colonoscopy for rectal bleeding.  The postoperative diagnosis 
was of a normal colonoscopy.  A second Operative Report from 
the Ingham Regional Medical Center shows that on December 22, 
1998, the appellant underwent an internal and external 
hemorrhoidectomy.  The postoperative diagnosis was of 
internal and external hemorrhoids.  It was noted that the 
appellant had very large internal and external hemorrhoids 
with no evidence of thrombosis.  

A private medical statement from M.W. Jones, D.O., dated in 
December 1998, shows that at that time, the appellant 
underwent a "post-operative check."  Dr. Jones stated that 
the appellant was having a high amount of pain post-
operatively, more so than normal.  Dr. Jones indicated that 
according to the appellant, he required "3 to 4 times the 
amount of pain meds of a normal person."  According to Dr. 
Jones, he reassured the appellant that his post-operative 
discomfort following a hemorrhoidectomy was normal, although 
his was somewhat out of proportion.  Dr. Jones reported that 
the area was healing well.  

In a January 1999 rating action, the RO granted the 
appellant's claim for service connection for hemorrhoids and 
assigned a zero percent disabling rating under Diagnostic 
Code 7336, effective from October 21, 1994.   

A private medical statement from Dr. Jones, dated in January 
1999, shows that at that time, Dr. Jones indicated that on 
December 22, 1998, the appellant underwent an internal and 
external hemorrhoidectomy.  Dr. Jones stated that he was seen 
post-operatively on December 28, 1998, and at that time, he 
complained of moderate to severe amounts of post-operative 
pain.  According to Dr. Jones, the appellant's pain 
medications were adjusted accordingly.  Dr. Jones reported 
that the appellant was again seen on January 14, 1999, and at 
that time, his pain was improving and his symptoms were also 
improving by at least 80 percent.  However, Dr. Jones noted 
that the appellant was still having a moderate amount of pain 
with bowel movements.  According to Dr. Jones, it was felt at 
that time that his recovery would be complete within two to 
four weeks from his last visit on January 14, 1999.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he had received a medical excuse from his 
physician who had noted that his period of recovery following 
his hemorrhoidectomy would be from December 1998 to February 
1, 1999.  (T.20).  The appellant stated that after his 
surgery, he suffered from intense pain and spent hours in the 
bathtub taking sitz baths.  (T.22).  

As previously stated, in the private medical statement from 
Dr. Jones, dated in January 1999, Dr. Jones indicated that 
the appellant's recovery following his December 1998 surgery 
would be complete within two to four weeks from his last 
visit on January 14, 1999.  Thus, with the resolution of all 
reasonable doubt in the appellant's favor, it is the Board's 
determination that the appellant's period of convalescence 
following his December 1998 surgery lasted until February 14, 
1999, four weeks from his last visit on January 14, 1999.  
Accordingly, a temporary total disability evaluation based on 
convalescence following surgery performed on December 22, 
1998, up to February 14, 1999, is warranted.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 4.30 (2000).


IV.  Entitlement to a temporary total evaluation for 
treatment of a service-connected disability pursuant to 
38 C.F.R. § 4.30(a)(3) from February 10, 2000 to March 10, 
2000

In the appellant's March 2001 Travel Board hearing, he 
testified that during his February 2000 VA examination for 
his service-connected left wrist disability, the examining 
physician pushed his left hand down causing severe pain.  
(T.10,11).  The appellant stated that following his VA 
examination, his left hand swelled and he sought treatment 
from his private physician.  (T.11).  He indicated that his 
physician gave him a splint and that it took approximately 
four to six weeks for his left wrist to heal.  (Id.).  
According to the appellant, the splint immobilized his left 
wrist joint while he wore it and affected his activities of 
daily living.  (T.13).  

In light of the above, the Board notes that private medical 
records from Dr. Fett, from September 1999 to February 2000, 
show that on February 10, 2000, the appellant was treated 
after complaining of left wrist pain.  At that time, he 
indicated that he had recently undergone a VA examination and 
that during the exam, his left wrist was forcefully moved by 
the examining physician.  The appellant noted that since that 
time, he had had increased pain in his left wrist.  The 
physical examination showed that there was mild swelling over 
the wrist.  There was tenderness in the snuffbox and at the 
radial scaphoid joint.  X-rays were reviewed and interpreted 
as not showing any breakdown of the fusion mass.  The 
assessment was of a left wrist sprain.  The appellant was 
given a thumb-spica splint and Dr. Fett noted that he would 
be checked in two weeks for progress evaluation.  The records 
also include a prescription form which shows that on February 
24, 2000, the appellant was prescribed to wear his splint for 
four weeks.  

In the instant case, the appellant seeks to be awarded a 
period of temporary total disability pursuant to 38 C.F.R. 
§ 4.30(a)(3).  Under that provision, a temporary total 
evaluation will be assigned if treatment of a service-
connected disability resulted in immobilization by cast, 
without surgery, of one major joint or more.  

The appellant does not contend that a cast was applied to his 
left wrist on December 10, 2000.  His contention is simply 
that the rigid splint he was given to wear on December 10, 
2000, was the equivalent of immobilizing his wrist by cast.  
There is no basis in the regulation for giving such meaning 
to the term "cast."  A cast is a "rigid dressing, molded 
to the body while pliable, and hardening as it dries, to give 
firm support."  Dorland's Illustrated Medical Dictionary 280 
(27th ed. 1998).  In this case, the appellant's left wrist 
was never immobilized by a cast.  Rather, a thumb-spica 
splint was applied.  

In light of the above, it is the Board's determination that 
as the appellant's wrist was not fully immobilized by a cast 
from February 10, 2000 to March 10, 2000, there is no basis 
under the regulation for granting a temporary total 
evaluation for that period of time.  The plain meaning of the 
regulation requires that the immobilization of the joint be 
by a cast, and not by a splint.  There is no doubt as to the 
meaning of the regulation.  

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).       





V.  Entitlement to an extension beyond May 1, 1999, of a 
temporary total disability rating based on convalescence from 
surgery performed on February 9, 1999

As previously stated, in a January 1996 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for the residuals of a fracture of the carpal 
navicula of the left wrist and assigned a zero percent 
disabling rating under Diagnostic Code 5215, effective from 
July 19, 1995.  In addition, a January 1997 hearing officer 
decision shows that at that time, the appellant's rating for 
his service-connected left wrist disability was increased 
from zero percent to 20 percent disabling under Diagnostic 
Code 5214, effective from July 19, 1995.  

A private medical statement from Dr. Waterbrook, dated on 
February 1, 1999, shows that at that time, Dr. Waterbrook 
noted that the appellant had been diagnosed with triscaphe 
arthritis of the left wrist and was scheduled to undergo 
surgery on February 9, 1999.  According to Dr. Waterbrook, 
the appellant would be totally disabled from February 9, 1999 
to August 9, 1999.  Dr. Waterbrook stated that following 
surgery, the appellant would have "no use/ limited use" of 
his left hand and wrist.  

An Operative Report from the Lansing Surgery Center shows 
that on February 9, 1999, the appellant underwent the 
following procedures: (1) triscaphe arthrodesis of the left 
wrist, (2) autogenous bone graft of the left wrist from the 
left distal radius, and (3) fluoroscopy of the left wrist.  
The postoperative diagnosis was of triscaphe arthritis of the 
left wrist.

In a January 2000 rating action, the RO determined that, 
based on the February 1999 Operative Report, the appellant 
was entitled to a temporary 100 percent evaluation under 
Paragraph 30 for convalescence following surgery of the left 
wrist, from February 9, 1999 to April 30, 1999.  The RO 
further noted that from May 1, 1999, the appellant's 20 
percent evaluation would be reinstated.

Private medical records from Dr. Fett, from April to October 
1999, show that following the appellant's February 1999 
surgery, Dr. Fett assumed his post-operative care.  The 
records reflect that in April 1999, Dr. Fett reported that 
current x-rays of the appellant's left wrist showed 
satisfactory healing of the triscaphe arthrodesis.  The 
records further show that in April 1999, the appellant 
underwent the following procedures: (1) removal of pins and 
deep internal fixation of the left hand, and (2) 
interoperative fluoroscopy of the left hand.  The 
postoperative diagnosis was of effusion of the left wrist 
with retained internal fixation.  According to the records, 
in July 1999, the appellant had a "follow up" examination.  
At that time, he noted that he was unable to wear the 
thumb/wrist splint due to persistent discomfort.  The 
appellant noted that his wrist was feeling somewhat better.  
Following the physical examination, the assessment was of 
triscaphe fusion of the left wrist with possible nonunion 
versus early union, and with postoperative pain secondary to 
immobilization.  Dr. Fett noted that the appellant was to 
return in six weeks for progress evaluation.  However, the 
Board observes that according to the records, on August 24, 
1999, the appellant failed to report to his scheduled 
examination.  Moreover, the remaining records show treatment 
for unrelated disorders.  

In February 2000, the appellant underwent a VA examination.  
At that time, the examining physician stated that no medical 
records were available for review.  The examiner indicated 
that according to the appellant, in February 1999, he 
underwent a triscaphe arthrodesis and subsequently had a long 
rehabilitation period which lasted until September 1999.  
Following the physical examination and a review of the 
appellant's x-rays, the diagnosis was of a navicular 
fracture, non-healing, and with subsequent arthrodesis of the 
left wrist, with extreme limited range of motion.  The 
examiner noted that the appellant's period of recovery 
following his February 1999 surgery was until September 1999.  

In the appellant's March 2001 Travel Board hearing, the 
appellant testified that following his February 1999 left 
wrist surgery, he convalesced up until September 1999.  
(T.15).  The appellant further stated that at the time of his 
February 2000 VA examination, he had provided the examining 
physician with private medical records which pertained to his 
left wrist surgery.  (T.16).  He indicated that following the 
physical examination, the examiner noted that his period of 
recovery following his February 1999 surgery was until 
September 1999.  (T.15,16). 

In the instant case, the evidence of record shows that in 
July 1999, the appellant was still experiencing postoperative 
pain secondary to immobilization.  However, at that time, he 
also stated that his wrist was feeling somewhat better.  In 
addition, the Board notes that although Dr. Fett requested 
that the appellant return in six weeks for progress 
evaluation, it appears that the appellant failed to report to 
his "follow-up" appointment scheduled in August 1999.  
Moreover, the remaining records from Dr. Fett show treatment 
for unrelated disorders.  

In light of the above, and resolving all doubt in the 
appellant's favor, it appears to the Board that the 
appellant's convalescence, for purposes of a temporary total 
evaluation, extended into July 1999.  Accordingly, extension 
of the total convalescence rating through July 31, 1999 is 
appropriate under the provisions of 38 C.F.R. § 4.30.  
However, the Board finds that an extension of a temporary 
total evaluation for convalescence beyond that time is not 
appropriate.  The Board recognizes that in the appellant's 
March 2001 Travel Board hearing, he testified that at the 
time of his February 2000 VA examination, he had provided the 
examining physician with private medical records which 
pertained to his left wrist surgery.  (T.16).  He further 
indicated that upon completion of the physical examination, 
the examiner noted that his period of recovery following his 
February 1999 surgery was until September 1999 (T.15,16).  
However, the Board notes that upon a review of the February 
2000 VA examination report, the examiner specifically noted 
that no medical records were available for review.  Thus, it 
appears that the examiner's conclusion that the appellant's 
period of recovery following his February 1999 surgery was 
until September 1999 was based on the information provided by 
the appellant.  In this regard, the Board notes that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, in 
light of the above, it is the Board's determination that an 
extension of a temporary total evaluation for convalescence 
beyond July 31, 1999 is not appropriate. 



D.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
cervical spine disability.   

I.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a November 1998 decision, the Board denied the appellant's 
claim for service connection for chronic cervical sprain.  
Accordingly, the November 1998 Board decision is final.  
38 U.S.C.A. § 7104 (West 1991).  However, the claim will be 
reopened in the event that new and material evidence is 
presented.  Because the November 1998 Board decision was the 
last final disallowance, the Board must review all of the 
evidence submitted by the appellant since that action to 
determine whether the appellant's claim should be reopened 
and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000). 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans' Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  


II.  Factual Background

The appellant's original claim for service connection for 
chronic cervical sprain was denied in a November 1998 Board 
decision.  At that time, the Board concluded that there was 
no competent medical evidence of a cervical spine disorder 
that was related to an incident of the appellant's active 
military service, including his service in the Michigan Air 
National Guard.  As set forth earlier, the November 1998 
Board decision became final.  

The evidence of record at the time of the November 1998 Board 
decision consisted of the appellant's service medical 
records, an October 1995 VA examination, an x-ray report from 
the VA Medical Center (VAMC) in Bedford, dated in April 1996, 
and hearing testimony.   

The appellant's service medical records are negative for any 
complaints or findings of a cervical spine disability.  

In October 1995, the appellant underwent a VA examination.  
At that time, he stated that in approximately 1970, while he 
was in the military, he injured his neck during an ejection 
seat training maneuver.  The appellant indicated that 
following the injury, he had pain in his neck for about a 
week and was treated with a cervical collar.  He noted that 
his injury cleared up, but that over the past few years, he 
had noticed increasing pain and stiffness in his neck.  
Following the physical examination, he was diagnosed with 
"chronic cervical sprain, with likely spondylosis which may 
or may not be related to [the appellant's] above-described 
injury."  An x-ray of the appellant's cervical spine was 
interpreted as showing loss of lordotic curvature, with minor 
osteophytes present at C5, C6, and C7 levels.  There was 
narrowing of C6-7 disc space along with corresponding neural 
foramina, which was compatible with cervical spondylosis.  
There was no other abnormality.  

An x-ray report from the Bedford VAMC shows that in April 
1996, the appellant had an x-ray taken of his cervical spine.  
The x-ray was interpreted as showing narrowing of the C5-6 
and C6-7 intervertebral disc spaces, with anterior and 
posterior osteophytes at both levels.  There was minimal 
encroachment on the neural foramina bilaterally at C5-6 and 
marked encroachment at C6-7.  The diagnosis was of a minor 
abnormality.  

In September 1996, a hearing was conducted at the RO.  At 
that time, the appellant testified that during service, he 
injured his neck during ejection seat training.  (T.8).  He 
stated that he was subsequently treated with a soft collar 
and was fine after one week.  (T.9).  The appellant indicated 
that following his discharge, he first experienced neck pain 
in the late 1970's.  (Id.).  According to the appellant, he 
had never had any other injury to his neck.  (T.10).  He 
maintained that his current neck pain was due to his in-
service neck injury.  (Id.).  

Evidence submitted subsequent to the November 1998 Board 
decision includes private medical records from Dr. Flood, 
from July to December 1998, a private medical statement from 
Dr. Flood, dated in December 1998, private medical records 
from Dr. Fett, from April to October 1999, private medical 
records from Dr. Herz, from October to November 1999, a 
private medical statement from Dr. Herz, dated in January 
2000, a private medical record from St. Francis Hospital, 
dated in December 1980, an August 2000 decision from the 
Social Security Administration (SSA), numerous articles 
regarding spinal injuries after ejection, a private medical 
statement from Dr. Meinhardt, dated in April 2000, and a 
private medical statement from Dr. Kinzey, dated in February 
2001.

Private medical records from Dr. Flood, from July to December 
1998, show that in July 1998, the appellant was treated after 
complaining of neck pain "off and on since a military injury 
in the 1970's."  At that time, he stated that he had 
increasing pain in his neck, with radiation into the 
shoulder, arm, and forearm on the right, with associated 
paresthesias into the hand.  Dr. Flood interpreted an x-ray 
of the appellant's cervical spine as showing spondylosis 
primarily at the 6-7 level with foraminal stenosis.  
Following the physical examination, the appellant was 
diagnosed with cervical spondylosis with radiculopathy.  The 
records also show that in July 1998, the appellant had a 
magnetic resonance imaging (MRI) taken of his cervical spine.  
The MRI was interpreted as showing probable disc herniation 
on the right at C5-6.  According to the records, in August 
1998, the appellant underwent a "follow-up" examination.  
After the physical examination, he was diagnosed with a 
herniated nucleus pulposus of the cervical spine, with 
radiculopathy.  

A private medical statement from Dr. Flood, dated in December 
1998, shows that at that time, Dr. Flood indicated that 
pursuant to his recent conversation with the appellant, it 
was his opinion that if the appellant had had no other trauma 
to his cervical spine, and there were indeed continued 
episodes of varying degrees of pain since his ejector seat 
training injury, then it was probable that his current 
condition was a result of the ejector seat accident from 
1970.  

Private medical records from Dr. Fett, from April to October 
1999, show that in September 1999, the appellant was treated 
after complaining of neck pain.  At that time, he stated that 
during service, he suffered a whiplash injury and 
subsequently had intermittent neck symptoms.  The appellant 
indicated that in the last year or so, he had developed pain 
and tingling down his right arm.  He noted that he sought 
treatment from a private physician and was given epidural 
steroids which gave him temporary relief of his radicular 
symptoms.  The appellant reported that recently, he was 
carrying a 30 pound back pack filled with books when he 
developed discomfort down his right arm with complete 
numbness of the lateral two digits of his right hand.  The 
physical examination of his neck demonstrated tenderness with 
palpation over his lower cervical spine and his right 
cervical paravertebral muscles.  He also had tenderness into 
his right rhomboids and right trapezius.  He had limitation 
in all motions of his neck, especially flexion and side-
bending to the right.  The records also reflect that in 
October 1999, the appellant had a MRI taken of his cervical 
spine.  The MRI was interpreted as showing the following: (1) 
probable disk herniation to the right of midline, narrowing 
the right neural foramen at C5-6, unchanged from the previous 
study from 1998, and (2) bulging disk asymmetrical to the 
left at C6-7.  

Private medical records from D.A. Herz, M.D., from October to 
November 1999, show intermittent treatment for the 
appellant's cervical spine disability.  The records include a 
private medical statement from Dr. Herz, dated in October 
1999, which shows that at that time, Dr. Herz indicated that 
the appellant had severe neck and right upper extremity pain, 
with numbness, as well as significant weakness in his right 
hand.  According to Dr. Herz, MRI scanning, x-rays, a 
myelogram, and a computed axial tomography (CAT) scan had all 
been done, and all put together, showed extensive 
degenerative abnormalities at C5-C6, C6-C7, and C7-T1.  Dr. 
Herz stated that there was acute compression of the right C8 
nerve root.  Dr. Herz reported that the left C7 nerve root 
was compressed, but that that was not causing the symptoms.  
According to Dr. Herz, the appellant's acute problem was due 
to the right C8 root compression and he noted that surgery 
was an option.  

The private medical records from Dr. Herz include a Discharge 
Summary from Saint Mary's Mercy Medical Center which shows 
that the appellant was hospitalized from November 27, 1999 to 
November 29, 1999.  Upon admission, he was diagnosed with 
right radiculopathy at C-8.  During his hospitalization, he 
underwent the following procedures: (1) anterior discectomy 
and interbody fusion at C7-T1, (2) microsurgical 
decompression of C8 nerve roots bilaterally, and (3) internal 
fixation using Orion plate.  Upon his discharge, he was 
diagnosed with right radiculopathy at C-8 which was related 
to a large herniated nucleus pulposus.   

A private medical statement from Dr. Herz, dated in January 
2000, shows that at that time, Dr. Herz indicated that he had 
been treating the appellant since October 1999 for neck and 
right upper extremity pain.  Dr. Herz stated that the history 
of the appellant's present illness went back about 30 years 
when he was in the Air Force and injured his neck while 
training in ejection seat techniques.  Dr. Herz noted that 
following the injury, the appellant had intermittent neck 
pain, but that in the past few years, the neck pain had 
worsened and radiated to the right upper extremity in a C8 
pattern.  According to Dr. Herz, current MRI scanning, 
myelogram, and CAT scan revealed degenerative changes at C5-
C6, C6-7, and C7-T1, with an acute disc herniation at C7-T1 
on the right.  Dr. Herz reported that current examination 
revealed advanced weakness in the long flexors of the right 
forearm as well as the intrinsic muscles of the right hand to 
three on a scale of five.  Sensation was diminished in the 
ulnar forearm as well as digits four and five of the left 
hand, splitting digit four as with an ulnar or C8 pattern.  
Dr. Herz stated that in October 1999, the appellant underwent 
surgery and an anterior discectomy and interbody fusion was 
performed at that level.  According to Dr. Herz, 
postoperatively, the appellant's pain was beginning to 
improve, although he still had weakness and sensory deficit.  
Dr. Herz stated that the appellant wished to establish a 
connection between his current neck disorder and the injury 
he received while in the Air Force.  Dr. Herz indicated that 
it was his understanding that the force with which a person 
was catapulted forward in an ejection seat would be 
considerable.  Thus, in his opinion, it was reasonable to 
conclude that the appellant's current medical condition was a 
result of that trauma.  According to Dr. Herz, over the 
years, degenerative disc disease had progressed and 
culminated in an acute disc herniation which left the 
appellant with some degree of residual pain plus neurological 
deficit.  

In May 2000, the appellant submitted a private medical record 
from St. Francis Hospital, dated in December 1980.  The 
record shows that at that time, the appellant was diagnosed 
with cervical and right arm pain.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that during service, he injured his neck during an 
ejection seat training maneuver.  (T.3).  The appellant 
indicated that following the injury, he suffered from 
intermittent neck pain.  (T.5).  He stated that recently, the 
pain had worsened and he was diagnosed with degenerative 
changes of his cervical spine.  (T.4,6).  The appellant 
maintained that his current cervical spine disability was due 
to his in-service neck injury.  (T.4).  

In the appellant's March 2001 Travel Board hearing, the 
appellant submitted additional evidence.  He also filed VA 
Form 21-4138, Statement in Support of Claim, and waived 
initial review of such evidence by the RO.  The evidence 
includes an August 2000 decision from the Social Security 
Administration which shows that at that time, the SSA 
determined that the appellant was disabled under the Social 
Security Act and was thereby entitled to Social Security 
disability benefits.  In addition, the evidence includes 
numerous articles regarding spinal injuries after ejection.  
Moreover, the evidence also includes a private medical 
statement from Dr. Meinhardt, dated in April 2000, which 
shows that at that time, Dr. Meinhardt indicated that he had 
recently examined the appellant in conjunction with his claim 
for SSA benefits.  Dr. Meinhardt stated that according to the 
appellant, he injured his neck during service and 
subsequently suffered from intermittent neck pain.  The 
appellant indicated that recently, he was diagnosed with C8 
nerve entrapment and underwent surgery.  Following the 
physical examination, the appellant was diagnosed with 
history of cervical spine surgery with residuals of 
neuropathy and loss of function on the right.  

The additional evidence further includes a private medical 
statement from R.D. Kinzey, D.O., dated in February 2001, 
which shows that at that time, the appellant was treated 
after complaining of neck pain.  The appellant stated that he 
had had the neck pain since 1970 at which time he was ejected 
from an aircraft and injured his neck.  Following the 
physical examination, he was diagnosed with the following: 
(1) cervicalgia, (2) post-laminectomy syndrome, cervical, and 
(3) cervical radiculopathy.   


III.  Analysis

The Board has reviewed the evidence submitted since the 
November 1998 Board decision and has determined that the 
private medical statement from Dr. Flood, dated in December 
1998, and the private medical statement from Dr. Herz, dated 
in January 2000, are both new and material.  The statements 
are new in that they were not of record at the time of the 
Board's denial in November 1998.  Moreover, the statements 
are material because they are probative of the issue at hand, 
which is whether the appellant's current cervical spine 
disability is related to service, specifically his alleged 
in-service neck injury.  The December 1998 statement from Dr. 
Flood shows that at that time, Dr. flood stated that in his 
opinion, if the appellant had had no other trauma to his 
cervical spine, and there were indeed continued episodes of 
varying degrees of pain since his ejector seat training 
injury, then it was probable that his current condition was a 
result of the ejector seat accident from 1970.  In addition, 
the January 2000 statement from Dr. Herz reflects that at 
that time, Dr. Herz diagnosed the appellant with degenerative 
changes at C5-6, C6-7, and C7-T1, with an acute disc 
herniation at C7-T1 on the right.  Dr. Herz noted that it was 
his understanding that the force with which a person was 
catapulted forward in an ejection seat would be considerable.  
Thus, in his opinion, it was reasonable to conclude that the 
appellant's current medical condition was a result of that 
in-service neck trauma.  

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in light of the above, it is the 
Board's determination that the private medical statements 
from Dr. Flood and Dr. Herz, dated in December 1998 and 
January 2000, respectively, are both new and material.  
Accordingly, the appellant's claim for service connection for 
a cervical spine disability is reopened.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the left carpal navicular bone, 
status post triscaphe arthrodesis, is denied.  

A temporary total convalescent rating following surgery in 
October 1998, is granted through November 19, 1998, subject 
to the laws and regulations governing the award and 
disbursement of monetary benefits.

A temporary total convalescent rating following surgery in 
December 1998, is granted through February 14, 1999, subject 
to the laws and regulations governing the award and 
disbursement of monetary benefits.

Entitlement to a temporary total evaluation for treatment of 
a service-connected disability pursuant to 38 C.F.R. § 
4.30(a)(3), from February 10, 2000 to March 10, 2000, is 
denied.  

Extension through September 30, 1999, of a temporary total 
evaluation for convalescence following surgical treatment in 
February 1999 for a service-connected left wrist disability 
is granted, subject to laws and regulations governing 
effective dates.

New and material evidence having been submitted, the claim 
for service connection for a cervical spine disability is 
reopened, and the appeal is allowed to that extent.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 


Entitlement to an evaluation in excess of 
zero percent for hemorrhoids

In a November 1998 decision, the Board granted the 
appellant's claim of entitlement to service connection for 
hemorrhoids.  At that time, the Board stated that during 
service, the appellant was seen on numerous occasions for 
rectal complaints, including blood in his stool.  According 
to the Board, the appellant had indicated that after his 
discharge, he continued to have intermittent rectal bleeding.  
The Board noted that current VA outpatient treatment records 
showed the appellant had been diagnosed with hemorrhoids.  
Thus, in light of the above, the Board concluded that the 
appellant's hemorrhoids were incurred during active service.  

A private medical statement from M.W. Jones, D.O., dated in 
December 1998, shows that at that time, Dr. Jones indicated 
that he had recently evaluated the appellant.  Dr. Jones 
stated that according to the appellant, he had had a history 
of rectal bleeding since 1970.  The appellant noted that he 
had had a colonoscopy in 1994 and at present, he had some 
perianal pain.  The rectal examination revealed internal and 
external hemorrhoids.  The diagnoses included the following: 
(1) rectal bleeding, and (2) internal and external 
hemorrhoids.  

An Operative Report from the Ingham Regional Medical Center 
shows that on December 17, 1998, the appellant underwent a 
colonoscopy for rectal bleeding.  The postoperative diagnosis 
was of a normal colonoscopy.  A second Operative Report from 
the Ingham Regional Medical Center shows that on December 22, 
1998, the appellant underwent an internal and external 
hemorrhoidectomy.  The postoperative diagnosis was of 
internal and external hemorrhoids.  It was noted that the 
appellant had very large internal and external hemorrhoids 
with no evidence of thrombosis.  

In light of the Board's November 1998 decision, the RO 
granted the appellant's claim for service connection for 
hemorrhoids in a January 1999 rating action.  At that time, 
the RO assigned a zero percent disabling rating under 
Diagnostic Code 7336 for the appellant's service-connected 
hemorrhoids.  

In the appellant's March 2001 Travel Board hearing, the 
appellant testified that he had bleeding on a weekly basis 
and that he applied ointments three to four times a week.  
(T.20,21).  He indicated that he soiled himself with blood 
"once every two weeks or so."  (T.21.).  According to the 
appellant, he had pain and itching approximately every other 
day and he used Lubricane.  (Id.).  The appellant reported 
that he had "flare-ups" at least once a month and that sitz 
baths helped.  (T.21,22).  

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed.


Entitlement to an increased rating for a 
skin condition characterized by acne and 
recurrent growths, currently rated as 10 
percent disabling  

In the instant case, an Operation Report from the Boston VAMC 
shows that in February 1995, the appellant was diagnosed with 
a lipoma of the back, in the left peri-scapular region.  The 
Report reflects that at that time, he underwent an excision 
of the lipoma.

In October 1996, the appellant underwent a VA examination.  
At that time, he stated that during service, he developed 
"huge red pimples" on his face.  The appellant indicated 
that he was subsequently diagnosed with furuncles and treated 
with "incision and drainage" and antibiotics.  He noted 
that despite treatment, he continued to develop lesions on 
his arms and buttocks, and in the groin area.  According to 
the appellant, at present, the lesions occurred at irregular 
intervals.  The physical examination showed that there were a 
few papulopustules on the forehead, chin, and back.  The 
diagnoses included the following: (1) acne vulgaris, mild, 
with no scarring, and (2) possible hydradenitis suppurativa 
by history, currently inactive.  After reviewing the 
appellant's service medical records, the examining physician 
stated that the appellant's current skin condition was the 
same condition that started during service.  

In a January 1997 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
skin condition and assigned a 10 percent disabling rating 
under Diagnostic Code 7806.  At that time, the RO stated that 
the appellant currently suffered from two chronic skin 
disorders which originated during service.  The RO indicated 
that mild acne affected the appellant's forehead, chin, and 
back, and he also had recurrent growths, characterized as 
lipomas, boils, furuncles, and possibly hydradenitis 
suppurativa.  

An Operation Report from the Ingham Regional Medical Center 
shows that in October 1998, the appellant was diagnosed with 
a lower neck, upper thorax posterior mass.  The Report 
reflects that he underwent an excision of subfascial upper 
thorax lower neck mass.  The post-operative diagnosis was of 
lower neck, upper thorax posterior mass, subfascial.  

A private medical treatment record from the Michigan Capital 
Medical Center shows that in December 1998, the appellant was 
treated after complaining of a mole on his back.  The 
physical examination showed that the mole was a light brown 
papule consistent with a seborrheic keratosis.  The diagnosis 
was of seborrheic keratosis.  

In December 1998, the appellant underwent a VA examination.  
At that time, he stated that since 1967, he had had recurrent 
episodes of carbuncles and lipomas, and boils on his face and 
neck.  The appellant indicated that his last boil was 
"incised" approximately one year ago and a drain was placed 
at that point.  He noted that he had a lipoma removed from 
his back in 1995, and that another lipoma was removed from 
his back approximately one month ago.  According to the 
appellant, he also had a problem with recurrent folliculitis 
and had been prescribed medications such as Hydron and 
Metrogel.  The appellant reported that in 1996, he received 
treatment for hydradenitis involving his scalp, neck, and 
shoulder.  He stated that at present, he applied Metrogel 
ointment daily to his face and shoulder and applied a sulfa 
ointment to his back.  

The physical examination showed a ruddy complexion but no 
open or closed comidones, and no papules or pustules.  
Examination of the neck, chest, and back failed to reveal any 
pustules, papules, or lipomas.  The diagnosis was of prior 
folliculitis, currently under control with Metrogel.  The 
examining physician noted that there was no evidence of acne 
vulgaris or hydradenitis, although the appellant was 
currently receiving treatment for acne and folliculitis.  
Slides were associated with the examination report.    

A private medical statement from Dr. Meinhardt, dated in 
April 2000, shows that at that time, Dr. Meinhardt indicated 
that he had recently examined the appellant in conjunction 
with his claim for SSA benefits.  Dr. Meinhardt stated that 
according to the appellant, he had chronic episodic 
dermatitis.  The physical examination of the appellant's skin 
showed only a faint hint of a facial rash.  There were no 
active lesions present.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that occasionally, he had red bumps down the sides 
of his face which itched.  (T.26).  

As previously stated, the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke, 1 Vet. App. at 90.  Therefore, in 
light of the above, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed.


Entitlement to service connection for a 
cervical spine disability

In view of the Board's decision above, the appellant's claim 
for service connection for a cervical spine disability must 
be adjudicated on a de novo basis without regard to the 
finality of the prior decision. 

As previously stated, the December 1998 statement from Dr. 
Flood shows that at that time, Dr. flood stated that in his 
opinion, if the appellant had had no other trauma to his 
cervical spine, and there were indeed continued episodes of 
varying degrees of pain since his ejector seat training 
injury, then it was probable that his current condition was a 
result of the ejector seat accident from 1970.  In addition, 
the January 2000 statement from Dr. Herz reflects that at 
that time, Dr. Herz diagnosed the appellant with degenerative 
changes at C5-6, C6-7, and C7-T1, with an acute disc 
herniation at C7-T1 on the right.  Dr. Herz further noted 
that in his opinion, it was reasonable to conclude that the 
appellant's current medical condition was a result of his in-
service neck trauma.  However, the Board notes that in the 
appellant's October 1995 VA examination, the diagnosis was of 
"chronic cervical sprain, with likely spondylosis which may 
or may not be related to [the appellant's] above described 
injury."

In light of the above, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed.  As stated above, the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke, 1 Vet. App. at 90.      

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claims, 
and to ensure full compliance with due process, the Board 
determines that it is necessary to return these matters to 
the RO for further development of the record.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000)(to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non- VA health care providers who 
have treated him at any time including 
following service, for a cervical spine 
disability, and who have treated him in 
recent years for hemorrhoids and/or a skin 
condition characterized by acne and 
recurrent growths, which have not been 
previously secured.  In addition, the RO 
should also inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000)(to be codified at 38 U.S.C. § 5103A 
(b)(2)).  

3.  Thereafter, the appellant should be 
afforded an appropriate VA examination to 
determine the current nature and severity 
of his hemorrhoids.  All indicated studies 
should be performed, and all findings set 
forth in detail.  The claims file must be 
made available to the examiner prior to 
the requested examination.  It is 
requested that the examiner review the 
claims folder prior to examination.  The 
examiner should specifically indicate 
whether the disability is manifested by 
large or thrombotic hemorrhoids, whether 
the hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
whether there is any indication that the 
disability is productive of frequent 
recurrences, and whether there is evidence 
of persistent bleeding, anemia, or 
fissures.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

4.  The appellant should also be afforded 
a VA examination by a board certified 
dermatologist, if available, to determine 
the current severity of his service-
connected skin disability.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study.  
It is requested that the examiner obtain a 
detailed description of the appellant's 
past and current complaints and symptoms.  
It is further requested that the examiner 
describe all symptomatology attributable 
to the skin disability, and include 
unretouched color photographs.  The 
examiner should specifically indicate 
whether the appellant's skin condition is 
manifested by ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, exudation, itching, or 
extensive lesions.  The dermatologist 
should also offer an opinion as to whether 
the service-connected skin condition is 
markedly disfiguring or exceptionally 
repugnant.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.  In addition, the appellant should be 
afforded a comprehensive VA examination by 
a board certified orthopedist, if 
available, to determine the nature, 
severity, and etiology of his cervical 
spine disability.  All testing deemed 
necessary should be performed.  The 
examiner is requested to obtain a detailed 
history of all in-service and post-service 
injuries and treatment involving the 
cervical spine.  After reviewing the 
available medical records, it is requested 
that the examiner render an opinion 
regarding whether it is at least as likely 
as not that the cervical spine disability, 
if found, is related to the appellant's 
period of active service, specifically to 
his claimed neck injury during an ejection 
seat training maneuver.  A complete 
rationale for any opinion expressed should 
be included in the examination report.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.     

6.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should 
readjudicate the claims for entitlement to 
an evaluation in excess of zero percent 
for hemorrhoids, entitlement to an 
increased rating for a skin condition 
characterized by acne and recurrent 
growths, and entitlement to service 
connection for a cervical spine 
disability.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



